Argued October 29, 1940.
The judgment in the court below in favor of the plaintiff is fully sustained by the opinion of Judge CUMMINGS discharging defendant's rule for judgment non obstante veredicto and ordering the prothonotary to enter judgment on the verdict. See Reporter's Statement.
We may add that the opinion and order of the National Labor Relations Board, filed January 5, 1940, in the matter of Stevens Coal Company and Progressive Mine Workers of America, proceedings Nos. R-1536, R-1537, R-1538, before the National Labor Relations Board, admitted in evidence in the court below as Defendant's Exhibit 4, "for such consideration as it is entitled to" — although in the view of the lower court not strictly relevant to the issue being tried — relating, as they do, to a proceeding or proceedings brought before that Board on April 24, 1939, and hearings had thereon over a year after the bringing of thisaction on July 15, 1938, have no relevance or authority in the determination of this case.
Judgment affirmed. *Page 127